Title: To Alexander Hamilton from Philip Schuyler, 16 September 1780
From: Schuyler, Philip
To: Hamilton, Alexander



Poughkepesie [New York] Sept: 16th 1780
Dear Sir

The great Scarcity of wheat before harvest and the drought Since has prevented the agent appointed to Collect the Supplys required from this State to deliver It to the Issuing Commissary and we are at least ten thousand barrels in rear. The wheat for all which is already assesed, a considerable quantity of it brought to the mills to be manufactured, and the remainder daily collecting, hence unless a second drought should prevail our deficency can be made good in the Course of a month, and this may be relied on, but should the army actually be in operation, I do not make a doubt but that the hand of Government will be laid on all in the Country and in that case a constant supply can be kept up so as to Compleat to 30.000 barrells, and perhaps half as much more should Congress order the quota of Pensylvania (If she deigns to furnish any) to be sold and the money transmitted to this state, Exclusive of the wheat already assessed to compleat our quota of flour, the Inhabitants of Tryon County and the western part of Albany are threshing. This [the] legislature has ordered to be purchased for a State magazine; should we not be able to purchase the whole, the whole may however be obtained and without delay if an operation takes place; to procure flour Casks is the greatest difficulty. I wish those at west point were ordered to be Immediately put in order. Those and an aid of bags may be necessary.
I have communed with the Governer on the Subject of McHenrys wish; he is very much disposed to use his Influence on the occasion but doubts if he should be able to obtain a lieutenancy unless the Ensigns that now are could all be provided for. If McHenry merely wants military rank for the campaign and will not accept of an Ensigncy, The Governor can and will give him a Lieut Colonelcy in the State levies, which will always give him rank in our militia and Consequently in the army when the militia is in the field; but this must be determined before the legislature rises; please therefore to desire McHenry to write me on the Subject without delay, and to assure him of my best services in my power.
If I knew when you would be at Fish Kill, if you pass that way, I would meet you there, or if I believed it would not be disagreable to the General I would go to Hartford as I wish to see the other Sachem. 
A Spirit favorable to the common cause has pervaded almost both houses, they begin to talk of a dictator and vice dictators, as if it was a thing that was already determined on. To the Convention to be held at Hartford I believe I shall be sent with Instructions to propose that a Dictator should be appointed.
I have just seen V Schaick’s whim; there is not one lieutenancy vacant.
I have had the inclosed several days with me for want of a conveyance. Please to dispatch the bearer back as expeditiously back as you can.
Compliments to all   I am Dr Sir affectionately   yours &c. &c.
Ph: Schuyler
Colo Hamilton.

